              Case 3:19-mc-80005-SK Document 14 Filed 04/22/19 Page 1 of 3



 1   DURIE TANGRI LLP
     JOSEPH C. GRATZ (SBN 240676)
 2   jgratz@durietangri.com
     217 Leidesdorff Street
 3   San Francisco, CA 94111
     Telephone:    415-362-6666
 4   Facsimile:    415-236-6300

 5   Attorneys for
     REDDIT, INC.
 6

 7

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                      SAN FRANCISCO DIVISION

12   In re: DMCA Section 512(h) Subpoena                Case No. 3:19-mc-80005-SK
     To Reddit, Inc.
13                                                      REDDIT, INC.’S JOINDER IN MOTION TO
                                                        QUASH
14
                                                        Date:    May 6, 2019
15                                                      Time:    11:00 AM
                                                        Ctrm:    C – 15th Floor
16                                                      Judge:   Honorable Sallie Kim

17

18

19

20

21

22

23

24

25

26

27

28


                     REDDIT, INC.’S JOINDER IN MOTION TO QUASH / CASE NO. 3:19-MC-80005-SK
             Case 3:19-mc-80005-SK Document 14 Filed 04/22/19 Page 2 of 3



 1        Reddit, Inc. hereby joins in the Motion to Quash, ECF No. 8, filed in this matter.

 2   Dated: April 22, 2019                          DURIE TANGRI LLP

 3
                                              By:                      /s/ Joseph C. Gratz
 4                                                                    JOSEPH C. GRATZ
 5                                                  Attorneys for
                                                    REDDIT, INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        1
                   REDDIT, INC.’S JOINDER IN MOTION TO QUASH / CASE NO. 3:19-MC-80005-SK
               Case 3:19-mc-80005-SK Document 14 Filed 04/22/19 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on April 22, 2019 the within document was filed with the Clerk of the Court
 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4
                                                                       /s/ Joseph C. Gratz
 5                                                                    JOSEPH C. GRATZ
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
                     REDDIT, INC.’S JOINDER IN MOTION TO QUASH / CASE NO. 3:19-MC-80005-SK
